528 So. 2d 516 (1988)
Alfredo F. SANS, Appellant,
v.
The STATE of Florida, Appellee.
No. 87-2306.
District Court of Appeal of Florida, Third District.
July 19, 1988.
*517 Bennett H. Brummer, Public Defender and N. Joseph Durant, Jr., Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen. and Yvette Rhodes Prescott, Asst. Atty. Gen., for appellee.
Before HUBBART and DANIEL S. PEARSON and JORGENSON, JJ.
PER CURIAM.
This is an appeal by the defendant Alfredo F. Sans from judgments of conviction and sentences for armed burglary, attempted armed robbery, and possession of a firearm during the commission of a felony entered upon an adverse jury verdict. The evidence adduced at trial established that the defendant and four other men engaged in a shocking armed invasion of the victim's home; the defendant and his companions burst into the victim's home while armed, claimed to be police officers and terrorized the victim and the victim's family. Fortunately, the invasion was thwarted when alert neighbors notified the police, and the defendant was apprehended on the scene.
The sole point on appeal is that the trial court erred in departing upward from the sentencing guidelines. We disagree because the written reasons given by the trial court for departing from the guidelines fully justify the subject departure, to wit: (1) the brutality of the crime as described above, (2) the obvious trauma suffered by the victim's small children during this shocking home invasion, and (3) the great risk exposure to the public by the defendant's escape attempt in which loaded guns were scattered in the neighborhood, one of which a small child later discovered. See State v. McCall, 524 So. 2d 663 (Fla. 1988); Vanover v. State, 498 So. 2d 899, 902 (Fla. 1986); Casteel v. State, 498 So. 2d 1249, 1253 (Fla. 1986); Scurry v. State, 489 So. 2d 25, 29 (Fla. 1986).
The final judgments of conviction and sentences under review are, in all respects,
Affirmed.